IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

JONATHAN MANELSKI,

Defendant.

David I~-Iolloway, Esquire
Deputy Attorney General
Delaware Department of justice
820 N. French Street, 7“‘ Floor
Wilmington, DE 19801
Alforneyfor the Siale

\_/\¢_/\_/'\_/\_¢-/‘-_J‘-J\J\é

Case No. 1212014503

Joseph Hurley, Esquire

1215 King Street

Wilmington, DE 1980]
Altc)rneyjr`)r fha Defendcznl

Submitted: February 10, 2014
Decided: March 7, 2014

MEMORANDUM ()PINI{)N AND ()RDER

On july 30, 2013, Defendant Jonathan Manelski (hereinaftez' "Det`endant") was convicted at
a jury trial of Driving Under the influence of Alcohol and other Title 21 violations Prior to jury
selection, Defeiidant’s counsel made an oral motion to compel the production of juror profiles
recovered from the Deiaware Criminal Justice information Systeln (hereinafter "DELJIS") by the

State. Tiie State refused pursuant to ll Del. C. § 8513, and the Court denied the Motion, but

allowed for both parties to submit supplemental briefing following the conclusion of the trial.

”l`he Defendant as_serts that the portion of ll Del-. C. § 85 lB(g) that prevents the Defeiidant -

and l)efeiidant’s counsel from accessing the criminal history record information of potential jurors
is unconstitutional, as it violates due process of law and equal protection.l The Defendant asserts
that he would have to engage in substantially greater degrees of research, involving all counties, to
uncover the information that is accessible to the State at the click of a mouse. The Defendant
alleges that the jury questionnaire does not provide the same information that DELJIS records
provide The Defendant seeks to allow defense counsel, not the Defendant, to view the records at
the State’s table to prevent what Defendant summarizes as the State’s concern about releasing
information about jurors "to discourage retribution in the event of an unl320 A.2d 343, 345 (Del.l974))).
3 Dawtron v. Stare, 637 A.2d 57, 62 (Del.1994) (quoting Bai`ley v. State, 521 A.2d at 1077).

"477 A.zd. 174, 190 (oel_ 1934).

m ld. at 189; Charbonneazz, 904 A.2d at 319.

" 2013 wL 5437363, et *32 (r)el. super sept 26, 2013),

3

a due process or an equal protection violation.lf Tliis determination was made by the Court after_

the defense requested the DELJIS files for jurors during the jury selection process in order to have
equal footing with the State. The Court in Salask_y discussed ll Def. C. § 8513 and the McBride
decision, and determined that while there exists no due process violation in failing to provide the
defense with access to DELJIS reports, the Court should engage in other procedures to "ensure a
fair trial and balance the due process concerns expressed in the McBrz`a'-e decision."w

The Court in Safasky made clear, however, that a defendant’s due process rights would be
violated if the State fails to disclose information "relating to a juror’s ability to render an impartial
verdict."l“l Such a situation would occur if a juror failed to reveal, on a questionnaire or during voir
dire questioning, information that is contained on the individual’s DELJIS history. The Court
wanted to make certain that in such situations, the parties would have the opportunity to conduct an
inquiry into the impartiality of the juror.l§

'l`his court must follow the binding precedent set forth in the Superior Court’s Salasl